DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed November 12, 2021. In virtue of this communication, claims 1-10 and 12-15 are currently patentable. 

Allowable Subject Matter
Claims 1-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Chao et al. (US 10977815 B1) in view of Hogstedt (US 20200393680 Al) discloses generating, by an illumination source, an optical beam and coupling the optical beam into an acoustooptic device. The acousto-optic device generates structured light from the coupled optical beam by diffracting the optical beam into at least two interfering optical beams. The interfering optical beams are then used to illuminate a surface of an eye of a user of a display for use in eye-tracking. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically a short-wave infrared (SWIR) light source configured to emit SWIR light at between 900 nanometers (nm) and 1,700 nm wavelength onto an environment; a SWIR sensitive image sensor configured to capture images of the environment illuminated by the SWIR light source; and at least one processor communicatively coupled to the SWIR sensitive image sensor, the at least one processor configured to: receive image data from the SWIR sensitive image sensor; track movement of at least one eye of a user based on the image data; and output eye tracking system data indicative of the tracked movement of the at least one eye of the user: and a night vision image sensor configured to capture night vision .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624